Citation Nr: 0522853	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  02-15 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for a shoulder disorder.  



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel






INTRODUCTION

The veteran had active military service from March 1969 to 
October 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
service connection for a shoulder disability.  

By an August 2004 decision, the Board denied an initial 
evaluation higher than 60 percent for degenerative joint 
disease of the lumbar spine and an effective date earlier 
than July 14, 2000, for a total rating based on individual 
unemployability due to service-connected disabilities.  The 
Board remanded the issue of entitlement to service connection 
for a shoulder disorder, including as secondary to service-
connected degenerative joint disease of the lumbar spine, for 
additional development, including a current VA examination.  
A VA examination of the veteran was scheduled in accordance 
with the remand but the veteran did not appear for the 
examination at the designated place and time.  The RO 
subsequently continued its prior denial of service connection 
for a shoulder disorder and returned the case to the Board 
for further review on appeal.  

The Board noted in the August 2004 decision that it appeared 
that the veteran wished to reopen a claim for service 
connection for post-traumatic stress disorder (PTSD) and 
proceeded to refer the matter to the RO for appropriate 
action.  In June 2005 the RO denied service connection for 
PTSD and provided the veteran with the requisite notice of 
the determination made on this claim and of his procedural 
and appellate rights.  No notice of disagreement has been 
received to date and the issue is not before the Board at the 
present time.  


FINDINGS OF FACT

1.  A shoulder disability was not manifest during service.  

2.  Service connection is in effect for degenerative joint 
disease of the lumbar spine, evaluated as 60 percent 
disabling.  

3.  Any current shoulder disability is not shown to be 
related to service or to have been caused by or be related to 
a service-connected disability.  


CONCLUSION OF LAW

A shoulder disability was not incurred in or aggravated by 
active military service, is not proximately due to or the 
result of a service-connected disability, and was not 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.310(a) 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Before proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the RO provided the veteran with VCAA notice 
letters in January 2002, October  2002 and November 2004.  
All three of the letters complied with the content 
requirements of a VCAA notice as to the question of direct 
service incurrence of a shoulder disability, and the January 
2002 and November 2004 letters complied with the content 
requirement as to secondary service connection and 
aggravation.  The letters informed the veteran concerning the 
information and evidence necessary to substantiate his claim 
and explained which information or evidence it needed from 
him, what he could do to help with the claim, and which 
evidence VA would obtain for him.  The RO advised the veteran 
that it would help him obtain private treatment records if he 
completed Release of Information forms that would enable the 
RO to obtain such records on his behalf.  Copies of the forms 
were enclosed.  The RO advised the veteran as to what VA 
would do to assist him in the development of the evidence to 
support his claim.  

Although the VCAA notice letters did not specifically contain 
the "fourth element," the Board finds that the documents 
provided to the veteran in connection with his claim, 
including the rating decision and the statement of the case, 
have had the cumulative effect of informing him of the need 
to submit everything in his possession to VA.  

Since the January 2002 VCAA notice letter by itself satisfied 
the VCAA content requirements and since it preceded the May 
2002 initial adjudication of the claim, its timing complied 
with the requirements of Pelegrini II.  The Board finds that 
the January 2002 letter discharged VA's notice obligations 
under the VCAA even though subsequent notice letters were 
sent.  

The duty to assist the veteran has also been satisfied to the 
extent possible.  All relevant private and VA medical records 
have been obtained and have been reviewed by both the RO and 
the Board.  A veteran was scheduled in connection with the 
claim to resolve medical matters raised, but the veteran did 
not appear for the examination.  The veteran did not respond 
to a development letter sent pursuant to the remand.  In view 
of the veteran's lack of cooperation, no further efforts to 
schedule an examination or otherwise develop the claim are 
warranted.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (holding that if a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential for obtaining 
evidence).  The Board is not aware of additional VA or 
private evidence that is not of record and for which 
reasonable procurement efforts have not been made.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.  


Applicable law and regulations 

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 2002).  If the disability is not shown to 
have been chronic in service, continuity of symptomatology 
after separation is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004); See Savage v. Gober, 10 Vet. App. 488 
(1997).  

VA regulations provide that service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004); 
see Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Service connection may also be established on a secondary 
basis for disability that is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2004); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310 (2004).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  38 C.F.R. § 3.655(a) (2004).  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655(b) (2004).  Examples of good cause cited in 
the regulation include, but are not limited to, the illness 
or hospitalization of the claimant or death of an immediate 
family member.  


Factual Background

The veteran's service medical records contain no reference to 
complaints or findings of a shoulder disorder.  The 
musculoskeletal system was reported as normal on examination 
for separation.  In August 1984 the veteran underwent an 
examination for enlistment in the Kansas National Guard.  
Examination of the musculoskeletal system was normal.  

A claim for service connection for a shoulder disability was 
received in October 2001.  The claim did not specify the 
shoulder for which he sought benefits.  

VA hospital, examination and treatment records dated from 
1987 through February 2005 are of record.  In a  July 2001 
outpatient treatment entry it was noted that the veteran's 
"second" problem (in addition to a neck disorder not 
relevant to the appeal) was his "shoulder."  It was noted 
that the veteran "had some damage" to his shoulder and that 
an magnetic imaging scan (MRI) scan was being ordered.  A 
radiologic study performed the same day which was not 
identified specifically as an MRI, showed a normal shoulder.  
In an August 2001 orthopedic note it was reported that an MRI 
had shown a partial tear of the supraspinatus tendon.  
Another entry noted a small rotator cuff tear.  

In remanding the appeal in August 2004, the Board stated that 
it could not conduct a meaningful review of the claim without 
further information to clarify which shoulder was involved 
and to determine whether any current shoulder disability was 
proximately due to or the result of the veteran's service-
connected disability, degenerative joint disease of the 
lumbar spine, evaluated as 60 percent disabling, as the 
veteran appeared to be contending.  

While the case was in remand status, the veteran was 
scheduled for a VA examination to be performed in December 
2004 to obtain medical opinions regarding several medical 
questions identified in the remand.  Notice of the 
examination was sent to the veteran at his latest address of 
record.  The veteran did not appear for examination on the 
stated date.  


Analysis

Neither the claim for service connection for a shoulder 
disorder nor any subsequent communication by or on behalf of 
the veteran identifies the shoulder for which service 
connection is claimed, nor do the available medical records 
contain this information.  In view of the facts described in 
service and postservice medical records and given the 
veteran's failure to appear for an examination that would 
have clarified the matter, the Board has no choice but to 
address the issue of entitlement to service connection for an 
unspecified shoulder disorder.  If the veteran is willing to 
identify the shoulder at issue in the future, he is free to 
submit new and material evidence to reopen the claim, in 
which case the claim for service connection will be 
adjudicated on the basis of the evidence then of record.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Gutierrez v. Principi, 19 Vet. App. 1 (2004).  

The entries contained in VA outpatient treatment records 
establish that the veteran has a rotator cuff tear of the 
supraspinatus tendon of one of his shoulders.  However, there 
is no evidence to link this disorder to service.  No shoulder 
abnormality was shown in service medical records or in 
postservice medical records before 2001.  The record 
therefore provides no basis for a grant of service connection 
based on direct service incurrence.  

The veteran appears to believe that a current shoulder 
disorder is related to a service-connected back disability 
rated as 60 percent disabling.  A VA examination was ordered 
to evaluate whether or not that was the case but the veteran 
did not appear for examination.  The examination was 
necessary for proper consideration of the claim.  The notice 
of the examination scheduled for December 2004 was sent to 
the veteran's latest address of record in accordance with VA 
regulations.  See 38 C.F.R. § 3.1 (2004) (notice means 
written notice sent to a claimant or payee at his or her 
latest address of record).  The Board must therefore assume 
that the examination notice was received.  In any case, the 
act of mailing a notice to a claimant's latest address of 
record satisfies VA's notice obligations under the law.  
Furthermore, the law does not require that VA "turn up 
heaven and earth" to find a claimant.  See Hyson v. Brown, 5 
Vet. App. 262, 264 (1993).  Under the circumstances, no 
further efforts to schedule an examination are required.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that 
if a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential for obtaining evidence).  

There is no evidence that the veteran has attempted to 
provide an explanation for his failure to appear for 
examination.  Consequently, good cause as defined in the 
regulation is not shown, and the veteran's claim for service 
connection must be decided on the evidence of record.  The 
record as it currently exists contains no evidence whatsoever 
as to whether a current shoulder disability is proximately 
due to or the result of the service-connected lumbar spine 
disability or whether it has been aggravated by such 
disability as defined by law.  See Allen, Id.  In the absence 
of such information the claim cannot be allowed.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that a 
shoulder disability was incurred in or aggravated by service 
or is in any way related to service.  Where a preponderance 
of the evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for a shoulder disability is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


